Title: From Thomas Jefferson to Dabney Carr, 11 September 1806
From: Jefferson, Thomas
To: Carr, Dabney


                        
                            Monticello Sep: 11. 06.
                        
                        Th: Jefferson with his affectionate salutations to Mr. Carr, sends for his acceptance some books, a part of
                            mr Wythe’s law library, which may be useful to mr Carr in his law-labors. in this disposition of them he believes he fulfills
                            the philanthropic views of the testator more exactly than by retaining them himself.
                    